65 N.Y.2d 708 (1985)
In the Matter of United Petroleum Association, Inc., Appellant,
v.
Henry G. Williams, as Commissioner of the New York State Department of Environmental Conservation, Respondent.
Court of Appeals of the State of New York.
Argued April 22, 1985.
Decided June 4, 1985.
G. S. Peter Bergen and Thomas E. Mark for appellant.
Robert Abrams, Attorney-General (Francis J. Keehan, Robert Hermann, Peter H. Schiff and James A. Sevinsky of counsel), for respondent.
Usher Fogel and Emilio Petroccione for Empire State Petroleum Association, Inc., amicus curiae.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER. Taking no part: Judge TITONE.
Order affirmed, with costs, for the reasons stated in the opinion by Justice John T. Casey at the Appellate Division (102 AD2d 491).